In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-203 CV

____________________


IN RE AUDIE LONG




Original Proceeding



MEMORANDUM OPINION  (1)
	Audie Long filed a petition for writ of mandamus and request for temporary relief
on May 17, 2005.  Long asserts the amount in controversy exceeds the jurisdictional limit
of the trial court, and asks us to order the trial court to vacate the final judgment signed
March 18, 2005. Long apparently filed a timely post-judgment motion and the appellate
timetables have not yet expired.  The judgment is fully and immediately appealable.  Tex.
R. App. P. 26.1.  The trial court's plenary power to vacate its judgment expired no later
than May 16, 2005, thirty days after the date on which it overruled Long's "Motion to
Vacate Void Judgment."  See Tex. R. Civ. P. 329b(e).  
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex.1992).  Mandamus is not a substitute for appeal.  Matthaei v. Clark, 110 Tex. 114,
216 S.W. 856, 861 (Tex. 1919).  Accordingly, the motion for temporary relief and the
petition for writ of mandamus are denied.  
	WRIT DENIED.
								PER CURIAM

Opinion Delivered May 19, 2005 
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.